Walker, Judge:
When this case was called for trial counsel for the Government made the following statement:
May it please Your Honor, in this case there was included in the appraised value certain charges which we now find are really not a dutiable item. Accordingly, the Government is willing to concede that the dutiable export value, there being no higher foreign value for such or similar merchandise,'’ is the appraised value thereof, less freight and all invoice charges other than receiving and marks-
This statement was agreed to by a representative of the importer’
I therefore find that the proper basis of value for the merchandise at bar is the export value as defined in section 402 (d) of the Tariff Act of 1930, and that such value is the appraised value, less freight and all invoice- charges other than those set forth as “receiving” and “marks.”
Judgment will issue accordingly.